Title: James Madison to John Henry Sherburne, 10 August 1833
From: Madison, James
To: Sherburne, John Henry


                        
                            
                                Dr Sir.
                            
                            
                                
                                    Montepellier
                                
                                August 10. 1833.
                            
                        
                        I received in due time your letter inclosing a portrait of your father, for which and the personal sentiments you express I return my thanks. My recollection of the political and
                            personal good will always experienced from Col. Sherburne gives the due value to what is offered as a token of it; and the
                            value is enhanced by its kindred effect in reminding me of the friendship of his near
                            connection Governor Langdon for whom I always entertained the most cordial esteem &
                            regard.
                        For the delay of this acknowledgment of your favor, I must offer the apology of my great age, and decrepit
                            condition, the apology to which I am obliged to recur, on other epistolary occasions. With friendly respects
                        
                            
                                James Madison
                            
                        
                    